                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                               WESTERN DIVISION

 TIGER LILY LLC, et al.,

     Plaintiffs,
                                                     Case No. 2:20-cv-2692-MSN-atc
         v.

 UNITED STATES DEPARTMENT OF
 HOUSING AND URBAN
 DEVELOPMENT, et al.,

     Defendants.


  DEFENDANTS’ MOTION TO STRIKE PLAINTIFFS’ SUPPLEMENT, OR IN THE
   ALTERNATIVE, TO FILE A RESPONSE AND CONTINUE HEARING DATE

        On October 16, 2020, Plaintiffs filed what purports to be a supplemental memorandum in

support of their pending motion for a preliminary injunction. Pls.’ Supp., ECF No. 30. Rather than

respond to Defendants’ opposition to the preliminary injunction motion, however, the supplement

addresses only a new count asserted for the first time in Plaintiffs’ amended complaint—which

Plaintiffs filed after their preliminary injunction motion, and which the preliminary injunction motion

does not address. See id.; see also Am. Compl., ECF No. 21; Pls.’ Mot., ECF No. 12.

        Plaintiffs filed this purported supplement without seeking the Court’s leave to belatedly raise

a new claim and without any notice to opposing counsel that they intended to do so. The filing also

came (1) after a scheduling conference with the Court during which this issue was not raised; (2) after

Defendants filed their opposition to the motion for preliminary injunction; and (3) less than two weeks

before the preliminary injunction hearing, scheduled for October 30, 2020 (at Plaintiffs’ request). See

Minute Order, ECF No. 28. Defendants would therefore be severely prejudiced were the Court to

consider the new arguments in Plaintiffs’ supplemental filing in resolving the outstanding preliminary

injunction motion. Accordingly, Defendants respectfully request that the Court strike the supplement
from the record and decline to consider those new arguments. In the alternative, Defendants

respectfully ask for a meaningful opportunity to respond to Plaintiffs’ new arguments in support of

the preliminary injunction motion within seven days of any order denying the motion to strike.

Moreover, the preliminary injunction hearing currently scheduled for October 30, 2020, should be

continued until a date no earlier than three days after the filing of Defendants’ response, or any later

date that is convenient for the Court.

                                  RELEVANT BACKGROUND

       On September 4, 2020, the Centers for Disease Control and Prevention (CDC) issued an

Order imposing a moratorium on residential evictions of “covered persons” through the end of 2020

to prevent the further spread of the respiratory disease COVID-19. See Temporary Halt in Residential

Evictions To Prevent the Further Spread of COVID-19, 85 Fed. Reg. 55292, 55292 (Sept. 4, 2020).

       On September 16, 2020, Plaintiffs filed a complaint challenging the Order. Compl., ECF

No. 1. Plaintiffs filed their preliminary injunction motion and an accompanying 40-page

memorandum of law on September 27, 2020. See generally Pls.’ Mot.; Pls.’ Mem., ECF No. 12-1. On

October 8, 2020, Plaintiffs filed an amended complaint adding, as relevant here, a claim under the

Administrative Procedure Act (APA). See Am. Compl. ¶¶ 100–35. This new claim alleges that the

Order is both procedurally and substantively infirm on a variety of theories. See id. The preliminary

injunction motion does not address this new claim. See generally Pls.’ Mot. Following the filing of the

amended complaint, Plaintiffs sought neither to amend nor to withdraw and refile their preliminary

injunction motion to raise these APA arguments.

       On October 13, 2020, Defendants timely filed an opposition to the motion for preliminary

injunction,1 See generally Defs.’ Mem. in Opp. to Pls.’ Mot. for Prelim. Inj., ECF No. 29 (Defs.’ Mem.).



1
 Defendants initially filed the opposition along with a consent motion for page-length extension. See
ECF Nos. 24, 24-1. The Court granted the motion for page-length extension, after which Defendants


                                                   2
As Defendants noted, their opposition did not address the APA claim raised for the first time in the

amended complaint because Plaintiffs had not pressed that claim in the preliminary injunction

motion.2 Id. at 9 n.4; see also id. at 16 n.6.

        On October 14, the Court held a scheduling conference. During that conference, the Court

explained that it had planned to schedule a hearing on Plaintiffs’ preliminary injunction motion on

November 6, 2020, and to provide Plaintiffs “until November 3, 2020 to reply” to Defendants’

opposition to the preliminary injunction motion. Conf. Tr. 7:7–14, ECF No. 38. Counsel for Plaintiffs

requested that the hearing be held earlier and stated that Plaintiffs could “get [their] reply . . . back in

short order.” Id. at 8:11–15. Accordingly, the Court set a hearing for October 30, 2020 and granted

Plaintiffs leave to file a brief responding to the arguments set forth in Defendants’ opposition on or

before October 27, 2020. See Minute Order, ECF No. 28. At no point during the conference did

Plaintiffs indicate that they intended to assert a new merits theory—despite the fact that the amended

complaint had already been filed, and that Defendants’ opposition made clear that it responded to

only those claims addressed in the preliminary injunction motion.

        Nevertheless, on October 16, 2020, Plaintiffs filed what purports to be a supplement in

support of the pending preliminary injunction motion. The brief makes clear, however, that it

addresses only the new APA claim, acknowledging that this claim was not pressed in the preliminary

injunction motion. See Pls.’ Supp. 2 (“Plaintiffs file this short Supplement to specifically request relief



refiled the opposition as a separate docket entry. See ECF Nos. 28, 29.
2
  Defendants’ opposition does address the argument in Plaintiffs’ motion that the Order is “ultra
vires,” which Defendants noted that they construed as arising under the private right of action the
APA provides for allegedly aggrieved persons to challenge agency action. See Defs.’ Mem. 16 n.6; see
also 5 U.S.C. § 702. As Defendants explained, such construction was necessary because the type of
“[n]onstatutory review” Plaintiffs appeared to be seeking “is available only in the absence of a specific
statute authorizing review in a particular court,” and thus would not be available where the APA
specifically authorizes judicial review of challenges to agency action. Defs.’ Mem. 16 n.6 (quoting
Honicker v. Hendrie, 465 F. Supp. 414, 418 (M.D. Tenn. 1979)).


                                                     3
from this Honorable Court under 5 U.S.C. § 706(2) for Defendants’ [alleged] violations of the APA.”).

The supplement raises two APA claims that appear nowhere in the preliminary injunction motion: (1)

that the Order is a rule impermissibly issued without notice and comment, id. at 3, 6–7, and 92) that

the Order is arbitrary and capricious, id. at 6. It also raises new statutory construction arguments in

support of a claim that the Order violated the substantive requirements of the APA. Id. at 4–6. The

supplement does not purport to respond to any of the arguments set forth in Defendants’ opposition.

                                             DISCUSSION

    I.       The Court Should Strike Plaintiffs’ Supplement Because It Improperly Raises New
             Arguments in Reply.

         Although Plaintiffs had leave to reply to Defendants’ opposition to the preliminary injunction

motion, the supplement they filed does nothing but raise an entirely new claim that was absent from

their preliminary injunction motion. Because these arguments were raised for the first time in reply,

they are waived. Further, the supplement was filed after Defendants’ opposition, meaning Defendants

have had no opportunity to respond to Plaintiffs’ new assertions, and would be prejudiced were the

Court to consider them in deciding the preliminary injunction motion. Accordingly, the Court should

decline to consider the supplement, and it should strike the supplement from the record.

         “The law in the Sixth Circuit is well-established that a reply brief is not the proper forum for

raising new arguments.” Leisure v. Whispering Pines Owners Ass’n, Inc., No. 15-69, 2016 WL 4176867, at

*4 (M.D. Tenn. Aug. 8, 2016) (citing Scottsdale Ins. Co. v. Flowers, 513 F.3d 546, 553 (6th Cir. 2008)); see

also, e.g., Sanborn v. Parker, 629 F.3d 554, 579 (6th Cir. 2010) (“We have consistently held . . . that

arguments made to us for the first time in a reply brief are waived.”); Teamsters Local 243 v. DHT

Transp., No. 05-71700, 2007 WL 3026096, at *2 (E.D. Mich. Oct. 12, 2007) (“it [is] not proper for [a]

[p]laintiff to invoke relief pursuant to a . . . different legal theory in its reply brief”). This is because

“reply briefs reply to arguments made in the response brief—they do not provide the moving party

with a new opportunity to present yet another issue for the court’s consideration.” Scottsdale, 513 F.3d


                                                     4
at 553 (quoting Novosteel SA v. United States, 284 F.3d 1261, 1274 (Fed. Cir. 2002)) (emphasis added).

In addition, “the non-moving party ordinarily has no right to respond to the reply brief.” Id.

Accordingly, “[a]s a matter of litigation fairness and procedure,” courts “treat such issues as waived.”

Id. (cleaned up). And as the Sixth Circuit has specifically stated, where “plaintiffs included an APA

claim in their complaint,” but “that claim was not raised in the motion for a preliminary injunction,”

a “district court correctly treated the claim as waived for purposes of the preliminary injunction.”

Mich. Catholic Conf. v. Burwell, 755 F.3d 372, 396 n.14 (6th Cir. 2014), cert. granted and vacated and remanded

on other grounds, 575 U.S. 981 (2015).

        Based on these precepts, district courts within this Circuit have granted motions to strike

arguments that a moving party raised for the first time in a reply brief. See, e.g., Butler v. Rue 21, Inc.,

No. 11-9, 2011 WL 882782, at *1 (E.D. Tenn. Mar. 11, 2011) (granting motion to strike reply brief

that “contain[ed] new evidence and arguments, which should have been raised in the initial motion”);

Keith v. Aerus, LLC, No. 09-297, 2010 WL 3883434, at *3 (E.D. Tenn. Sept. 29, 2010) (granting motion

to strike arguments in reply not raised in movant’s original motion); see also, e.g., Johnson v. Baptist Mem’l

Health Care Corp., No. 18-2509, 2019 WL 5847850, at *4 (W.D. Tenn. Nov. 7, 2019) (striking

unauthorized surreply); Bey v. Terminix Int’l, L.P., No. 17-2597, 2018 WL 3552348, at *4 (W.D. Tenn.

July 24, 2018), report and recommendation adopted, 2018 WL 4407254 (W.D. Tenn. Sept. 17, 2018)

(same); Price v. ReconTrust Co., No. 12-2170, 2013 WL 12284475, at *1 n.5 (W.D. Tenn. Feb. 19, 2013)

(same). Similarly, district courts within this Circuit routinely refuse to consider arguments raised for

the first time in reply briefs. See, e.g., Torres v. Precision Indus., Inc., No. 16-1319, 2017 WL 2271492, at

*3 (W.D. Tenn. May 23, 2017) (declining to consider new arguments raised for the first time in reply

brief); Wright v. Memphis Police Ass’n, Inc., No. 14-2913, 2015 WL 3407358, at *7 (W.D. Tenn. May 26,

2015) (same); Abraitis v. United States, No. 11-2077, 2012 WL 2885586, at *2 (N.D. Ohio July 13, 2012)

(same); Int’l-Matex Tank Terminals-Illinois v. Chem. Bank, No. 08-1200, 2009 WL 2423756, at *8 (W.D.



                                                      5
Mich. Aug. 4, 2009) (same); see also Cooper v. Shelby Cty., Tenn., No. 07-2283, 2010 WL 3211677, at *3

n.14 (W.D. Tenn. Aug. 10, 2010) (observing that “many district courts in the Sixth Circuit do not

consider arguments raised for the first time in reply briefs” and collecting cases).

        Here, Plaintiffs unabashedly state that raising new arguments is the sole purpose of their

supplement to the preliminary injunction. The brief acknowledges that Plaintiffs added a claim under

the APA in the amended complaint and explains that the supplement is intended “to specifically

request relief from this Honorable Court under 5 U.S.C. § 706(2) for Defendants’ [alleged] violations

of the APA.” Pls.’ Supp. 2. It raises two entirely new APA claims that appear nowhere in Plaintiffs’

preliminary injunction motion: that the Order is a rule impermissibly issued without notice-and-

comment rulemaking, id. at 3, 6–7, and that the Order is arbitrary and capricious, id. at 6. It also raises

new statutory construction arguments to support a claim that the Order violates the APA’s substantive

requirements. Id. at 4–6. And the supplement does not reference, cite, or otherwise refer to any of the

arguments in Defendants’ opposition. See generally id. As such, the entire filing constitutes an attempt

to improperly raise new arguments in a reply brief.

        Defendants would be severely prejudiced were the Court to consider these new claims not

raised in the preliminary injunction motion. Defendants’ opposition correctly responded to only those

claims and arguments pressed in Plaintiffs’ motion. See Defs.’ Mem. 9 n.4. Plaintiffs have the burden

of demonstrating they are entitled to the “extraordinary” remedy of preliminary injunctive relief. See,

e.g., Serv. Emps. Int’l Union Local 1 v. Husted, 698 F.3d 341, 344 (6th Cir. 2012). As the Sixth Circuit has

recognized, it is proper to consider any claim not raised in a preliminary injunction motion as waived

for the purpose of that motion. See Mich. Catholic Conf., 755 F.3d at 396 n.14; see also Teal v. Coffee Cty.

Bank, No. 13-19, 2013 WL 12043473, at *4 & n.3 (E.D. Tenn. Oct. 3, 2013) (finding that allegations

in plaintiffs’ complaint were no substitute for failure to brief an issue in a motion for preliminary

injunction). Accordingly, Defendants did not—and were under no obligation to—anticipatorily



                                                     6
address in the opposition new claims raised in Plaintiffs’ amended complaint where Plaintiffs did not

seek to refile the preliminary injunction motion. The fact that Defendants were aware of the amended

complaint does not alter this conclusion.3

          Further, Plaintiffs have not attempted to explain why they neither raised their APA claims in

the first instance—which they certainly could have—nor sought leave to amend and refile their

preliminary injunction motion in order to raise these new arguments after amending the complaint.

Indeed, elsewhere in this action, this Court properly declined to consider a supplement filed by

proposed intervenors in further support of a motion to intervene where “the filing occurred without

the Court’s permission,” “such a filing was not contemplated in the briefing schedule set forth by the

Court,” and proposed intervenors “could have addressed the issue in [the] original Motion.” Order 2

n.1, ECF No. 36. This situation is comparable. Thus, in accordance with well-established Circuit

precedent and this Court’s own prior rulings, Defendants respectfully request that the Court strike the

supplement from the docket and refuse to consider it in deciding the preliminary injunction motion.

    II.      In the Alternative, Defendants Should Be Afforded a Meaningful Opportunity to
             Respond to Plaintiffs’ Supplement.

          Alternatively, should the Court consider Plaintiffs’ new arguments, both controlling precedent

and basic fairness require that Defendants be provided the opportunity to file a response. See, e.g.,

Memphis Pub. Co. v. Newspaper Guild of Memphis, Local 33091, No. 04-2620, 2005 WL 3263878, at *2

(W.D. Tenn. Nov. 30, 2005), as amended, 2005 WL 3448043 (W.D. Tenn. Dec. 14, 2005) (“Where

new evidence is presented in . . . a party’s reply brief . . . the district court should permit the nonmoving

party to respond to the new matters prior to disposition of the motion or else strike that new



3
  Nor does the fact that Defendants construed Plaintiffs’ “ultra vires” argument as being brought
pursuant to the cause of action provided by the APA indicate that Defendants’ opposition somehow
addressed the new APA claim raised in the amended complaint. See Defs.’ Mem. 16 n.6; id. at 15–22
(addressing Plaintiffs’ “ultra vires” argument). To the contrary, the opposition expressly states that it
“addresses only the claims pressed in the preliminary injunction motion.” Id. at 9 n.4.


                                                     7
evidence.” (citation omitted)). Indeed, the Sixth Circuit has held on multiple occasions that a district

court abused its discretion by failing to allow a non-moving party to file a response where a movant

raised new arguments or evidence in a reply brief. See Seay v. Tenn. Valley Auth., 339 F.3d 454, 481–82

(6th Cir. 2003) (holding that district court abused its discretion in denying motion to strike and

entering summary judgment without permitting non-movant to respond to new evidence presented

in reply); see also Eng’g & Mfg. Svcs., LLC v. Ashton, 387 F. App’x 575, 583 (6th Cir. 2010) (similar).

        Based on this case law, if the Court considers Plaintiffs’ new preliminary injunction arguments,

Defendants should be provided with a meaningful opportunity to respond—and would be severely

prejudiced if not given leave to file such a response. Accordingly, to allow Defendants to properly

address Plaintiffs’ new arguments, Defendants should be permitted to file a response due no earlier

than seven days after any denial of the motion to strike. Moreover, to allow the Court adequate time

to consider Defendants’ response prior to a hearing on Plaintiffs’ motion for preliminary injunction,

Defendants respectfully submit that the hearing should be continued until at least three days after

Defendants’ response is due, or until a later date convenient for the Court.

                                           CONCLUSION

        For the foregoing reasons, Defendants respectfully request that the Court strike from the

docket and decline to consider Plaintiffs’ supplement. In the alternative, Defendants ask that the Court

provide Defendants at least seven days after the entry of an order denying the motion to strike to file

a response to the supplement, and continue the preliminary injunction hearing currently set for

October 30, 2020, until a minimum of three days after Defendants’ response is due, or any later date

that is convenient for the Court.




                                                    8
Dated: October 23, 2020       Respectfully submitted,

                              JEFFREY BOSSERT CLARK
                              Acting Assistant Attorney General

                              ERIC BECKENHAUER
                              Assistant Director, Federal Programs Branch

                              /s/ Leslie Cooper Vigen
                              LESLIE COOPER VIGEN
                              Trial Attorney (DC Bar No. 1019782)
                              Steven A. Myers
                              Senior Trial Counsel (NY Bar No. 4823043)
                              United States Department of Justice
                              Civil Division, Federal Programs Branch
                              1100 L Street, NW
                              Washington, DC 20005
                              Tel: (202) 305-0727
                              Fax: (202) 616-8470
                              E-mail: leslie.vigen@usdoj.gov

                              D. MICHAEL DUNAVANT
                              United States Attorney

                              By: s/ Audrey M. Calkins
                              Stuart J. Canale (TN BPR # 12590)
                              stuart.canale@usdoj.gov
                              Audrey M. Calkins (TN BPR # 30093)
                              audrey.calkins@usdoj.gov
                              Assistant United States Attorneys
                              167 N. Main St. Suite 800
                              Memphis, Tennessee 38103
                              Phone: 901-544-4231
                              Fax: 901-544-4230

                              Counsel for Defendants




                          9
                             CERTIFICATE OF CONSULTATION

        I hereby certify that, pursuant to Local Rule 7.2(a)(2), counsel for Defendants conferred with

counsel for Plaintiffs regarding this motion, and Plaintiffs intend to oppose it.



Dated: October 23, 2020


                                                     /s/ Leslie Cooper Vigen
                                                     Trial Attorney




                                  CERTIFICATE OF SERVICE

        I hereby certify I served this motion today by filing it using the Court’s CM/ECF system,

which will automatically notify all counsel of record.


Dated: October 23, 2020


                                                     /s/ Audrey M. Calkins
                                                     Assistant United States Attorney
